Per Curiam :
The evidence does not show to the satisfaction of the court that any part of the claimant’s lands have been or are permanently submerged or so injured by the construction of the lock and dam by the defendants as to constitute a taking of the same, and if any such lands had been submerged and taken there is nothing in the evidence presented to the court to enable it to designate the same.
It further appears from the evidence that the claimant has only a life estate in the lands alleged to have been taken.
Hence the petition is dismissed.